IN THE SUPREME COURT OF IOWA
                              No. 14–1193

                           Filed April 24, 2015


STATE OF IOWA,

      Appellant,

vs.

PATRICK RYAN NICOLETTO,

      Appellee.


      Appeal from the Iowa District Court for Davis County, Daniel P.

Wilson, Judge.



      The State appeals the district court’s ruling that the defendant is a

wrongfully   imprisoned   person   under   Iowa   Code   section   663A.1.

REVERSED.



      Thomas J. Miller, Attorney General, and William A. Hill, Assistant

Attorney General, for appellant.


      Steven P. Wandro, Kara M. Simons, and Shayla L. McCormally of

Wandro & Associates, P.C., Des Moines, for appellee.
                                        2

HECHT, Justice.

      Patrick Nicoletto, a former high school basketball coach, was

convicted of sexual exploitation by a school employee in violation of Iowa

Code section 709.15(3) (2011).         Immediately following his sentencing

hearing, Nicoletto filed a notice of appeal, posted an appeal bond, and

was released from custody.        He did not spend any time inside a state

penitentiary.    On appeal, we determined a person holding only a

coaching authorization was not subject to prosecution under the statute

in force at the time, and we therefore reversed Nicoletto’s conviction.

State v. Nicoletto, 845 N.W.2d 421, 432 (Iowa 2014), superseded by

statute, 2014 Iowa Acts ch. 1114, § 1 (codified at Iowa Code § 709.15(1)(f)

(2015)).   After reversal of his conviction, Nicoletto filed an application

requesting the district court enter an order finding Nicoletto is a

“wrongfully imprisoned person” who is entitled to compensation from the

State under Iowa Code section 663A.1 (2013). The district court granted

Nicoletto’s application. In this appeal, we determine whether defendants

who fail to prove they were incarcerated in a prison can nonetheless be

“imprisoned” within the meaning of section 663A.1.

      I. Background Facts and Proceedings.

      On July 20, 2012, Nicoletto was convicted of sexual exploitation of

a student. See Iowa Code § 709.15(3) (2011). On October 3, the district

court sentenced Nicoletto to an indeterminate prison term of five years

and set a $7500 appeal bond. Within hours of his sentencing, Nicoletto

posted the appeal bond and was released from custody, never spending a

night incarcerated. 1     On April 11, 2014, we reversed his conviction,



      1Thesentencing order is file stamped 2:59 p.m. on October 3, 2012. The appeal
bond was not file stamped until the following morning. Both parties agree, however,
                                           3

finding that “a mere holder of a coaching authorization without a

professional license . . . does not fall under the sexual exploitation

statute.” Nicoletto, 845 N.W.2d at 422. We remanded the case to the

district court with instructions to dismiss the charges against Nicoletto.

Id. at 432.

       On May 7, Nicoletto filed an application seeking the district court’s

determination that he is a “wrongfully imprisoned person.”                   See Iowa

Code § 663A.1(1) (2013). The State filed a motion to dismiss, asserting

Nicoletto’s release on appeal bond precluded recovery under chapter

663A because it meant he was never imprisoned.                      The court found

Nicoletto is a wrongfully imprisoned person under Iowa Code section

663A.1. The State appealed, and we retained the appeal.

       II. Scope of Review.

       We review a district court’s ruling on wrongful imprisonment

claims for correction of errors at law. State v. McCoy, 742 N.W.2d 593,

596 (Iowa 2007).          We will uphold the district court’s findings if

substantial evidence supports them. Smith v. State, 845 N.W.2d 51, 54

(Iowa 2014). “We consider evidence substantial if a reasonable person

would accept the evidence as adequate to reach the district court’s

conclusion.” State v. Dohlman, 725 N.W.2d 428, 430 (Iowa 2006).

       III. The Parties’ Positions.

       A. The State. The State asserts that to qualify as a wrongfully

imprisoned person under section 663A.1, an individual must have been

imprisoned in a state penitentiary (as opposed to a county jail) for some

identifiable period of time. According to the State, the term “imprisoned,”

_______________
that Nicoletto posted the bond and was released in the late afternoon or early evening of
October 3, perhaps after the clerk of court’s office had closed.
                                    4

as used in the statute, is unambiguous and requires that a defendant

actually spend time in a prison.        The State distinguishes wrongful

conviction, which it concedes may have happened in this case, from

wrongful imprisonment, which section 663A.1 requires.

      B. Nicoletto. Nicoletto likewise asserts the word “imprisonment”

is not ambiguous. He contends, however, that the term has a broader

meaning encompassing any restraint of liberty. Thus, in Nicoletto’s view,

time spent in the sheriff’s custody between sentencing and posting his

appeal bond qualifies as compensable wrongful imprisonment.

      IV. Analysis.

      We conclude the record does not contain substantial evidence

supporting the district court’s finding that Nicoletto was imprisoned

within the meaning of chapter 663A. Although Nicoletto was sentenced

to prison, he filed an appeal bond and therefore served no time in a

penitentiary. Further, although Nicoletto spent some time in the sheriff’s

custody—an amount not quantified in the record—before he posted the

appeal bond and was released, the record does not establish this

confinement took place inside a prison.

      A. Section 663A.1 Generally. Chapter 663A enables wrongfully

imprisoned persons to receive compensation from the State. See Smith,
845 N.W.2d at 55; see also Iowa Code § 663A.1(1)–(3). Persons claiming

compensation for wrongful imprisonment must prove: (1) they are a

wrongfully imprisoned person; and (2) there is clear and convincing

evidence establishing either that they did not commit the charged offense

or any lesser included offenses, or that no person committed the offense

for which the individual was convicted. See Iowa Code § 663A.1(1)–(2). If

a district court concludes a person has proved both elements, it must

enter an order establishing the person is a wrongfully imprisoned person
                                     5

and inform the person they may pursue a civil claim for wrongful

imprisonment against the State under Iowa Code chapter 669.              Id.

§ 663A.1(3)(b).   Damages available in a wrongful imprisonment action

include lost wages; restitution, fines, and surcharges paid; liquidated

damages of fifty dollars per day of wrongful imprisonment; and attorney’s

fees. See id. § 663A.1(6).

      To establish that he is a wrongfully imprisoned person, Nicoletto

must demonstrate that he has met each of the criteria listed in section

663A.1(1):

             1. As used in this section, a “wrongfully imprisoned
      person” means an individual who meets all of the following
      criteria:

             a. The individual was charged, by indictment or
      information, with the commission of a public offense
      classified as an aggravated misdemeanor or felony.

            b. The individual did not plead guilty to the public
      offense charged, or to any lesser included offense, but was
      convicted by the court or by a jury of an offense classified as
      an aggravated misdemeanor or felony.
             c. The individual was sentenced to incarceration for a
      term of imprisonment not to exceed two years if the offense
      was an aggravated misdemeanor or to an indeterminate term
      of years under chapter 902 if the offense was a felony, as a
      result of the conviction.

             d. The individual’s conviction was vacated or
      dismissed, or was reversed, and no further proceedings can
      be or will be held against the individual on any facts and
      circumstances alleged in the proceedings which had resulted
      in the conviction.

            e. The individual was imprisoned solely on the basis
      of the conviction that was vacated, dismissed, or reversed
      and on which no further proceedings can be or will be had.

Id. § 663A.1(1); see also Cox v. State, 686 N.W.2d 209, 212 (Iowa 2004)

(“Under the Iowa statute, a ‘wrongfully imprisoned person’ is identified by

means of five criteria.”). The parties agree Nicoletto proved the first four
                                          6

criteria in this case; the only disagreement is whether he “was

imprisoned” within the meaning of Iowa Code section 663A.1(1)(e). 2

       B. Imprisonment.         “When interpreting a statute, we begin with

the words used in the statute.”            Nicoletto, 845 N.W.2d at 426.           “A

sensible, logical construction is the goal . . . .”          City of Janesville v.

McCartney, 326 N.W.2d 785, 787 (Iowa 1982).                  We must determine

whether the word “imprisonment” in the context of section 663A.1 means

only confinement in a state penitentiary will support an award of

compensation under the statute, or whether some lesser restriction of a

defendant’s liberty will support such an award.                   See Iowa Code

§ 663A.1(1)(e).

       The State asserts imprisonment does not begin at least until a

defendant walks through the doors of a state penitentiary. Thus, in the

State’s view, a defendant who spends time exclusively in a county jail

does not qualify for compensation under chapter 663A.                       Because

Nicoletto spent at most a few hours in the sheriff’s custody while his

appeal bond was processed, the State contends he cannot qualify as a

wrongfully imprisoned person. Nicoletto counters that because he was

sentenced to serve time in prison, his imprisonment began as soon as

the district court announced that sentence.

       Iowa Code section 903.4 distinguishes between prisons and jails;

the county bears the cost of confinement in a jail, while the state bears

the cost of confinement in a prison.            See Iowa Code § 903.4.           The




       2Although  they dispute whether imprisonment as contemplated under the
statute occurred here, both parties also agree Nicoletto’s conviction is one “that was
vacated, dismissed, or reversed and on which no further proceedings can be or will be
had.” Iowa Code § 663A.1(1)(e).
                                     7

duration of a sentence of confinement controls whether the defendant

serves time in a prison or a jail:

             All persons sentenced to confinement for a period of
      one year or less shall be confined in a place to be furnished
      by the county where the conviction was had . . . . All
      persons sentenced to confinement for a period of more than
      one year shall be committed to the custody of the director of
      the Iowa department of corrections to be confined in a place
      designated by the director and the cost of the confinement
      shall be borne by the state.

Id.; see also Iowa Admin. Code r. 201—50.1 (defining jail as a “place

administered by the county sheriff and designed to hold prisoners for as

long as lawfully required but not to exceed one year”).

      We agree with the State that imprisonment under chapter 663A

means confinement in a prison, not a jail. To recover under the statute,

an individual must establish that he or she was convicted of and

sentenced for a felony offense or convicted of an aggravated misdemeanor

and “sentenced to incarceration for a term of imprisonment not to exceed
two years.” Iowa Code § 663A.1(1)(c). We acknowledge, of course, that a

defendant convicted of an aggravated misdemeanor can receive a lesser

sentence than the maximum indeterminate sentence not to exceed two

years. One could, for example, be sentenced to one year in jail for such

an offense.    See id. § 903.1(2) (providing the maximum penalty for

aggravated misdemeanors and noting when a court “imposes a sentence

of confinement for a period of more than one year the term shall be an

indeterminate term”). And we recognize one year plainly does not exceed

two. But a defendant receiving a one-year sentence for an aggravated

misdemeanor would not qualify for compensation as a wrongfully

imprisoned person because, linguistically speaking, they were not

“sentenced to . . . a term of imprisonment not to exceed two years”—the

maximum indeterminate sentence for an aggravated misdemeanor. Id.
                                          8

§ 663A.1(1)(c); see id. § 903.1(2) (“When a person is convicted of an

aggravated   misdemeanor     .   .    .   the   maximum   penalty   shall   be

imprisonment not to exceed two years.”). In other words, we conclude

section 663A.1 allows recovery only for wrongfully imprisoned felons or

for wrongfully imprisoned aggravated misdemeanants who receive the

maximum sentence—“a term of imprisonment not to exceed two years.”

Id. § 663A.1(c); see id. § 903.1(2). Because incarcerated felons and those

serving two-year terms for aggravated misdemeanors serve time in

prisons rather than jails, section 663A.1(1)(c) supports our conclusion

that the word “imprisoned” means confinement in prison, not jail.

      Had the legislature intended that time spent in jail would count,

we believe it would have said so expressly. See, e.g., State v. Allensworth,

823 N.W.2d 411, 415 (Iowa 2012); State v. Rodenburg, 562 N.W.2d 186,

188 (Iowa 1997) (per curiam); State v. Summage, 537 N.W.2d 692, 694

(Iowa 1995) (per curiam).            Several other states expressly allow

compensation for those wrongfully detained in either a jail or a state

correctional facility. See, e.g., Cal. Penal Code §§ 4900, 4901(b) (West,

Westlaw current through 2015 Reg. Sess., ch. 2); Colo. Rev. Stat. Ann.

§ 13-65-101(5) (West, Westlaw current through 70th G.A., 1st Reg. Sess.,

ch. 65 (2015)); Utah Code Ann. § 78B-9-401.5(4) (West, Westlaw current

through 2014 Gen. Sess.); Va. Code Ann. § 8.01-195.10(B) (West,

Westlaw current through 2015 Reg. Sess. cc. 1, 7, 8, 39, 61, 67 & 89).

      We acknowledge the legislature could have expressly stated

“imprisonment” under the statute includes only confinement in a prison,

but it did not.   Yet, the legislature’s decision not to include such an

express limitation does not resolve the ambiguity in section 663A.1(1)(e),

nor does it mean that one who has been wrongfully jailed has been

wrongfully imprisoned under the statute. Several other states’ statutes
                                           9

providing a remedy for wrongfully sentenced or imprisoned persons

expressly limit relief to persons who have served time in a state

penitentiary. See, e.g., Mass. Gen. Laws Ann. ch. 258D, § 1(C)(iv) (West,

Westlaw current through 2015 1st Ann. Sess., ch. 12) (allowing recovery

only for those who were “sentenced to incarceration for not less than 1

year in state prison”); Mont. Code Ann. § 53-1-214(1) (West, Westlaw

current through Feb. 27, 2015) (providing for educational aid to

claimants who were wrongfully “incarcerated in a state prison for any

period of time”); N.C. Gen. Stat. Ann. § 148-82(a) (West, Westlaw current

through 2015 Reg. Sess., ch. 1); Ohio Rev. Code Ann. § 2743.48(A)(3)

(West, Westlaw current through 131st G.A., 2015 File 4) (requiring that

an applicant was “sentenced to . . . imprisonment in a state correctional

institution”).    Additionally, several other states limit the universe of

persons eligible for compensation to those who are wrongfully convicted

of felonies. See, e.g., Ala. Code § 29-2-156(1) (Westlaw current through

2015 Reg. Sess., Act 2015-25); Mass. Gen. Laws Ann. ch. 258D,

§ 1(C)(ii); Miss. Code Ann. § 11-44-3(1)(a) (West, Westlaw current through

Mar. 29, 2015); Mo. Ann. Stat. § 650.058(1) (West, Westlaw current

through Apr. 8, 2015); Mont. Code Ann. § 53-1-214(1); Neb. Rev. Stat.

Ann. § 29-4603(1) (West, Westlaw current through 2014 Reg. Sess.); N.C.

Gen. Stat. Ann. § 148-82(a); Ohio Rev. Code Ann. § 2743.48(A)(1); Okla.

Stat. Ann. tit. 51, § 154(B)(1) (West, Westlaw current through 55th

Legislature,     1st   Reg.    Sess.,     ch.   27);   Wash.       Rev.   Code    Ann.

§ 4.100.060(1)(a) (West, Westlaw current through 2015 Reg. Sess., ch. 4).

These similar statutes from other states support our conclusion that the

apparent    ambiguity     in    section     663A.1     is   best    resolved     by   an

interpretation limiting the remedy to those who have served time in

prison.
                                    10

      Applying these principles to Nicoletto’s case, we conclude Nicoletto

has not established he was ever in prison.        Although he received an

indeterminate prison sentence of five years, he promptly filed an appeal

bond and was released on the day he was sentenced. Further, although

the record suggests Nicoletto was “in the sheriff’s custody” while inside

the county jail building for some unspecified period of time on the

afternoon of the sentencing while his appeal bond was arranged, the

record does not establish Nicoletto spent any time in a prison.

      Nicoletto contends chapter 663A makes him eligible for a remedy

even if he spent no actual time in prison. He asserts any loss of liberty

resulting from a wrongful conviction, however brief, will suffice as a

predicate for relief under the statute. See State v. Huff, 83 P.3d 206, 212

(Kan. 2004) (“[I]mprisonment and confinement are one and the same and

may be used interchangeably.”); Tipton v. State, 150 So. 3d 82, 85 (Miss.

2014) (“[I]mprisonment may occur in an actual prison, but it also can

include a state of confinement, which can occur anywhere and vary

widely in degree.”).   In the broadest sense, a loss of liberty can occur

when a sentence of confinement is suspended. See Iowa Code § 907.1(4)

(authorizing “conditions set by the court as a requirement of the

suspended sentence”).

      If, as Nicoletto contends, any restraint of liberty after imposition of

a prison sentence could constitute imprisonment under section 663A.1,

a defendant who is convicted of a felony and receives a suspended

sentence—but whose conviction is reversed on appeal—would be eligible

for compensation despite spending zero time in custody. We reject this

interpretation of section 663A.1 because it effectively deletes the word

“imprisonment” from section 663A.1 and is inconsistent with the plain

meaning of the words chosen by the legislature. Cf. Magee v. Comm’r of
                                            11

Corr., 937 A.2d 72, 75 (Conn. App. Ct. 2008) (concluding time spent on

probation is not imprisonment).

       We conclude as a matter of law on this record that, because it did

not occur in a prison, the temporary restraint of Nicoletto’s liberty for an

unspecified length of time on the afternoon of his sentencing while

waiting for the delivery of his appeal bond does not constitute

imprisonment for which a remedy is available under chapter 663A. 3 See

id. (rejecting an assertion that “imprisonment” encompasses any

restraint or confinement, and concluding that assertion has “no basis in

law or logic”); cf. Allensworth, 823 N.W.2d at 416–17 (concluding an

offender does not accrue earned time toward a prison sentence while on

supervised probation).

       Our interpretation of section 663A.1 does not, as Nicoletto asserts,

punish defendants for exercising their right to post an appeal bond.

Rather, our interpretation of section 663A.1 advances the legislature’s

purpose: providing a remedy for those who cannot post a bond and who

therefore actually serve time in prison as part of a sentence of

incarceration for a felony or the maximum sentence for an aggravated

misdemeanor. The legislature could have chosen to allow compensation

for any wrongful conviction, but it did not. We must give effect to that

choice.



       3We   have endorsed a dictionary “restraint of liberty” definition of “imprisoned” in
the context of an action for termination of parental rights under Iowa Code section
600A.8(9). See In re A.H.B., 791 N.W.2d 687, 690 (Iowa 2010). However, A.H.B. does
not control our decision in this case. The purposes underlying chapter 600A—allowing
termination of parental rights in the best interest of children when parents fail to
assume the duties arising from parenthood, see Iowa Code § 600A.1—are vastly
different from those underlying chapter 663A. We conclude the separate statutes’
different purposes justify different understandings of the word “imprisoned” in the two
distinct contexts.
                                       12

      Because Nicoletto has failed to establish he is a wrongfully

imprisoned person under section 663A.1(1), we need not address the

“actual innocence” question under section 663A.1(2).         See State v.

DeSimone, 839 N.W.2d 660, 665 (Iowa 2013).

      V. Conclusion.

      Nicoletto did not produce substantial evidence that he was

imprisoned within the meaning of section 663A.1.          Accordingly, we

reverse the district court’s ruling.

      REVERSED.

      All justices concur except Appel, J., who takes no part.